                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cv-03396-YGR
Case Name: Ignacio Perez. Rash Curtis & Associates

                          TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE: Yvonne Gonzalez           PLAINTIFF ATTORNEY: Scott             DEFENSE ATTORNEY:
 Rogers                           Bursor, Timothy Fisher, Yeremey       Mark Ellis , Anthony P.J.
                                  Krivoshey, Blair Reed                 Valenti and Lawrence Iglesias

 TRIAL DATE: 5/6/2019             REPORTER(S): Diane Skillman           CLERK:
                                                                        Frances Stone

 PLF   DEF DATE/TIME
 NO.   NO. OFFERED           ID      REC     DESCRIPTION                                           BY
           5/6/2019                          Court Reporter: DIANE SKILLMAN
              7:59am                         Case called. Discussion with counsel
              8:11am                         Recess
              8:13am                         Discussion with counsel
              8:15am                         Recess
              9:15am                         Juror Panel enters courtroom for roll call
              9:25am                         Judge enters courtroom and voir dire begins
              10:36am                        Plaintiff attorney Scott Bursor voir dire of jurors
              10:43am                        Defendant attorney Mark Ellis voir dire of jurors
              11:01am                        Recess for Juror panel until 11:30am
              11:03am                        Recess for counsel

              11:09am                        Counsel and Court session out of presence of the
                                             juror panel re challenges
              11:30am                        Juror panel returns to the courtroom
              11:35am                        8 jurors seated and sworn. Remainder of panel
                                             excused.
              11:36am                        Court gives Preliminary Instructions to the Jury
              11:51am                        Plaintiff attorney Bursor Opening Statement
              12:19pm                        Defendant attorney Ellis Opening Statement
              12:47pm                        Court gives instructions to the jury. The Court
                                             reads Stipulated Facts on the record to the Jury.
              1:02pm                         RECESS for Jury for the day. Further Jury Trial
                                             5/7/19 at 8:30am
              1:16pm                         RECESS for counsel for the Day. Counsel to be
                                             present at 8:00AM on Tuesday 5/7/19 for Jury
                                             Trial.


                                                  1
PLF   DEF DATE/TIME
NO.   NO. OFFERED     ID   REC   DESCRIPTION                                           BY
          5/7/2019               Court Reporter: DIANE SKILLMAN
          8:00am                 Case called. Discussion with counsel.
          8:13am                 Recess
          8:33am                 Jury enters courtroom
          8:34am                 Plaintiff attorney Bursor calls witness Ignacio       P
                                 Perez for Direct
57C                   X    X     One page sheet excel sheet with phone numbers,
                                 columns A-G
          8:41am                 Defendant attorney Ellis Cross of witness Perez
57C                   X    X     One page
          9:21an                 Witness excused from stand
          9:22am                 Court gives instructions to Jury regarding video
                                 deposition excerpts played in courtroom
          9:23am                 Plaintiff attorney Bursor calls witness Steven        P
                                 Kizer via video deposition excerpts
          9:25am                 Discussion with counsel at bench

          9:26am                 Resume video deposition excerpts of Steven Kizer
          10:09am                Video stopped
          10:10am                Recess for Jury
          10:11am                Discussion with counsel regarding person in the
                                 courtroom.
                                 Discussion with counsel re video deposition
                                 excerpts as to witness Kizer
          10:28am                Recess for counsel for five minutes
          10:33am                Discussion with counsel
          10:35am                Jury enters courtroom
          10:37am                Resume playing video deposition excerpts of
                                 witness Steven Kizer
          10:53am                Plaintiff attorney Bursor offers exhibits that will
                                 be used in the video deposition of Daniel Correa
8                     X    X     admitted
9                     X    X     admitted
10                    X    X     admitted
24                    X    X     admitted
26                    X    X     admitted
27                    X    X     admitted
29                    X    X     admitted
32                    X    X     admitted



                                      2
                      EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED      ID   REC   DESCRIPTION                                            BY
33                     X    X     admitted
57C                    X    X     Previously admitted in evidence
          10:59am                 Plaintiff attorney Bursor calls witness Daniel         P
                                  Correa for Direct via video deposition excerpts
                                  played in the courtroom
26                     X    X     email
          11:27am                 Plaintiff attorney Bursor calls witness Nick Keith     P
                                  via video deposition excerpts played in courtroom
8                      X    X     Email 2/18/14
9                      X    X     Email 2/25/14
10                     X    X     Email 8/4/2015
          11:51am                 Finished Nick Keith video excerpts
          11:52am                 RECESS (15 minutes)
          12:07pm                 Jury enters courtroom
          12:08pm                 Plaintiff attorney Bursor calls witness Colin Weir     P
                                  for Direct
57A                    X    X     Document
57B                    X    X     Document
58A                    X    X     Document
58B                    X    X     Document
59A                    X    X     Document
59B                    X    X     Document
60                     X    X     Document
61                     X    X     Document
62                     X    X     Document
63                     X    X     Document
56A                    X    X     One page of Table 4
          1:30pm                  Court gives the “do not” instructions to the Jury
          1:32pm                  Recess for Jury for the day
          1:33pm                  Discussion with counsel. The court indicates all
                                  the exhibits that were admitted into evidence
                                  today: Plaintiff: 57C, 8, 9, 10, 24, 26, 27, 29, 32,
                                  33, 57A-B; 58A-B; 59A-B; 60, 61, 62, 56A and 63.
          1:39pm                  RECESS for the day for counsel. Further Jury
                                  Trial Wednesday, 5/8/2019 at 8:30am for Jury;
                                  8:00am for Counsel.


                                       3
                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF    DATE/TIME
NO.   NO.    OFFERED       ID   REC   DESCRIPTION                                         BY
             5/8/2019                 COURT REPORTER: DIANE SKILLMAN
             8:00am                   Case called. Discussion with counsel
             8:01am                   Recess
             8:29am                   Jury enters courtroom
             8:30am                   Plaintiff attorney Bursor resumes Direct of
                                      witness Colin Weir
1                         X     X     Previously admitted
             8:33am                   Defendant attorney Ellis Cross of witness Weir
6                         X     X     Admitted
             10:01am                  Recess for Jury
             10:02am                  Discussion with counsel regarding exhibits that
                                      defendant want to use.
             10:13am                  Discussion with counsel
             10:18am                  Jury enters courtroom
             10:18am                  Court gives information to the Jury
             10:19am                  Defendant attorney Ellis resumes Cross of witness
                                      Weir
      608A                 X          Document I’D
      608D                X           Document I’D
6                         X     X     Previously admitted
51                        X     X     Document
56B                       X           I’D
60                        X     X     Document
77                        X     X     Document
78                        X     X     Document
      539                 X     X     Email 5/2/17
      540                  X    X     Document
      541                 X     X     Document (bates 00088)
      543                 X     X     Email 3/1/18
      542                 X     X     Email
      545                  X    X     Document
      546                  X    X     Document
      547                  X    X     Document

      548                 X     X     Email
      549                 X     X     Email


                                            4
PLF   DEF    DATE/TIME
NO.   NO.    OFFERED     ID   REC   DESCRIPTION                                          BY
      550                X    X     Email
      551                X    X     Email
      564                X    X     Engagement Agreement
             11:13am                Defendant completed Cross examination
             11:14am                Plaintiff attorney Bursor Redirect of witness Weir
78                       X    X     Previously admitted
             11:17am                Defendant attorney Ellis re-cross of witness Weir
78                       X    X     Previously admitted
             11:19am     X    X     Witness excused from the stand
             11:20am                Plaintiff attorney Bursor calls witness Anya         P
                                    Verkhovskaya for Direct
             11:21am                Break in proceedings
             11:24am                Plaintiff attorney Bursor Direct of witness
                                    Verkhovskaya
61                       X    X     Previously admitted
62                       X    X     Previously admitted
63                       X    X     Previously admitted
             11:46am                Recess (15 min)
             12:00pm                Plaintiff attorney Bursor resumes direct of
                                    witness Verkhovskaya
56A                      X    X     Table 4
             12:14am                Defendant attorney Ellis cross of witness
                                    Verkhovskaya
      523                X    X     Document
      533                X    X     Email 1/30/18
      534                X    X     Email
      535                X    X     Email
      555                X    X     Spreadsheet excerpts
      611A               X          One page I’D
      611D               X          One page I’D
      610A               X    X     Admitted
      611A               X    X     Admitted
      608A               X    X     Admitted
      609A               X    X     Admitted
             1:30pm                 RECESS FOR JURY FOR THE DAY. Further
                                    Jury Trial 5/9/2019 at 8:30am for Jury
             1:31pm                 Discussion with counsel regarding exhibits.
             1:56pm                 Recess for Counsel for the day. Further Trial
                                    5/9/2019 at 8:30am Jury; Counsel at 8:00am
                                         5
PLF   DEF   DATE/TIME
NO.   NO.   OFFERED     ID   REC   DESCRIPTION                                            BY
            5/9/2019               COURT REPORTER: DIANE SKILLMAN
            8:00am                 Case called. Discussion with counsel; exhibits
                                   discussed.
            8:25am                 Recess
            8:27am                 Jury enters courtroom
            8:29am                 Defendant attorney Ellis resumes Cross of witness
                                   Verkhovskaya
      612               X    X     Multi-page document
            9:19am                 Witness excused from stand
            9:20am                 PLAINTIFF RESTS
            9:21am                 Defendant attorney Ellis calls witness Robert          D
                                   Keith for Direct
78                      X    X     Previously admitted
            9:58am                 RECESS (15 min)
            10:13am                Judge enters courtroom
            10:15am                Jury enters courtroom
            10:15am                Defendant attorney Ellis resumes Direct of
                                   witness Robert Keith
      523               X    X     Previously admitted
            10:23am                Plaintiff attorney Bursor Cross of witness Robert
                                   Keith
89                      X          Document – declaration of Robert Keith
83                      X    X     Email 5/5/16
56A                     X    X     Previously admitted
            10:48am                Defendant attorney Ellis Redirect of witness
                                   Robert Keith
            10:53am                Witness excused from stand
            10:54am                Plaintiff attorney Ellis calls witness Daniel Correa   D
                                   for Direct
78                      X    X     Previously admitted
            11:17am                Plaintiff attorney Bursor cross of witness Correa
56A                     X    X     Previously admitted
            11:25am                Defendant attorney Ellis Redirect of witness
                                   Correa
            11:26am                Defendant attorney Ellis calls witness Nick Keith      D
                                   for Direct
78                      X    X     Previously admitted
            11:44am                Recess for Jury
            11:45am                Discussion with counsel
            11:45am                Recess


                                        6
PLF   DEF    DATE/TIME
NO.   NO.    OFFERED     ID   REC   DESCRIPTION                                          BY
             12:00pm                Plaintiff attorney Bursor cross of witness Nick
                                    Keith
90                       X          Declaration of Nick Keith
56A                      X    X     Previously admitted
             12:14pm                Witness excused from the stand
             12:15pm                Defendant attorney Ellis calls witness Chris Paff
                                    for Direct….break ….
             12:16pm                Discussion with counsel at bench
             12:17pm                Defendant attorney Ellis calls witness Chris Paff    D
                                    for Direct
78                       X    X     Previously admitted
      608D                          No such exhibit on counsel list
             12:32pm                Plaintiff attorney Bursor Cross of witness Chris
                                    Paff
             12:33pm                Witness excused
             12:34pm                Judge gives instruction to Jury
             12:35pm                Recess for Jury for the day. Further Jury trial
                                    5/10/2019 at 8:30am
             12:36pm                Discussion with counsel re scheduling re jury
                                    instructions and exhibits.
             1:00pm                 Recess for the day for counsel. Further Jury Trial
                                    5/10/19 at 8:30am for Jury; 8:00am for counsel
             5/10/19                COURT REPORTER: DIANE SKILLMAN
             8:00am                 Discussion with counsel.
                                    Defense Rests. No rebuttal case. Plaintiff rests.
             8:07am                 RECESS
             8:20am                 Discussion with counsel
             8:27am                 Jury enters courtroom.
             8:28am                 Judge gives Instructions to the Jury
             8:53am                 Plaintiff attorney Bursor Closing Statement
             10:09am                RECESS (15 min)
             10:25am                Jury enters Courtroom
             10:25am                Defendant attorney Ellis Closing Statement
             11:56am                Recess for Jury
             11:57am                Recess for counsel
             12:04pm                Discussion with counsel
             12:06pm                Jury enters courtroom
             12:06pm                Plaintiff attorney Bursor Rebuttal Statement



                                         7
PLF   DEF   DATE/TIME
NO.   NO.   OFFERED     ID   REC   DESCRIPTION                                          BY
            12:26pm                Court gives final instructions to the Jury
            12:31pm                Jury exits courtroom and begins deliberation
            12:33pm                Discussion with counsel
            12:37pm                Recess for counsel
            1:30pm                 Jury leaves for the day and will return Monday,
                                   5/13/19 at 8:30am for Further Deliberation
            5/13/2019              COURT REPORTER: DIANE SKILLMAN
            8:25am                 Jury resumes Deliberation
            9:08am                 Session with counsel (no jury present) regarding
                                   Phase Two re willfulness. Plaintiff counsel
                                   Krivoshey requests the Court to admit plaintiff
                                   exhibits 11, 80, 81 and 82 in the evidentiary
                                   presentation to the Court. Defense counsel Ellis
                                   indicates deposition designation excerpts of
                                   witness Steven Kizer be played for the Court: as
                                   to Dkt. No. 289, page 6 of 10:
                                   1,2,13,22,24,25,26,27,28,29,30,31,32. Defense
                                   requests time before Phase Two hearing. Counsel
                                   to return at 10:00am today for presentation to the
                                   Court.
            9:15am                 RECESS for counsel
            9:59am                 PHASE TWO SESSION FOR THE COURT (NO
                                   JURY PRESENT)
            10:00AM                Court has reviewed the deposition designations of
                                   defendant as to Steven Kizer.
      542                          Exhibit discussed: it is 1/2/18 email.
            10:07am                Defendant attorney Ellis calls witness Robert        D
                                   Keith for Direct
            10:13am                BREAK in proceedings. Jury notified Court that
                                   they have reached a verdict. RECESS for Phase
                                   Two portion hearing
            10:16am                Jury enters courtroom and confirms that they
                                   have reached a verdict.
            10:17am                Verdict read. Unanimous
            10:21am                The Court thanks and excuses the Jury. Jury
                                   Trial is completed.
            10:27am                Jury excused and exits courtroom
            10:28am                Court and counsel discussion
            10:29am                RECESS for counsel
            11:19am                RESUME PHASE TWO SESSION WITH
                                   COUNSEL AND THE COURT
                                   Discussion with counsel



                                        8
PLF   DEF   DATE/TIME
NO.   NO.   OFFERED     ID   REC   DESCRIPTION                                         BY
            11:28am                Witness Robert Keith returns to the witness stand
                                   for cross examination by Plaintiff attorney
                                   Krivoshey.
            11:29am                Plaintiff attorney Krivoshey cross of witness
                                   Robert Keith
11                      X    X     Admitted in evidence
80                      X    X     Admitted in evidence (emails)
82                      X    X     Admitted in evidence 11/19/15 emails
            11:42am                Defendant attorney Ellis redirect of witness
                                   Robert Keith.
            11:47am                Court asks questions of witness Robert Keith
81                      X    X     Admitted in evidence (8/3/15 emails)
82                      X    X     Previously admitted in evidence
80                      X    X     Previously admitted in evidence
            12:00pm                Defendant attorney Ellis followup examination of
                                   Witness Robert Keith
10                      X    X     Previously admitted
24                      X    X     Previously admitted
            12:10pm                Witness excused from stand
                                   Counsel are to submit proposed judgments [re
                                   jury trial] by Wednesday, 5/15/19 by close of
                                   business. As to Phase Two: Briefs of no more
                                   than 15 pages filed by Monday 5/20/19 by close of
                                   business. Close of business is 5:00pm. Then
                                   Phase Two submitted to the court.
            12:45pm                RECESS . JURY TRIAL COMPLETED.




                                       9
